Citation Nr: 0332954	
Decision Date: 11/25/03    Archive Date: 12/10/03

DOCKET NO.  99-18 631	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Huntington, 
West Virginia


THE ISSUES

1.  Entitlement to service connection for a left hip 
disability as secondary to the service connected disability 
of the right knee.

2.  Whether new and material evidence has been received to 
reopen a claim for service connection for a bilateral foot 
disorder.

3.  Whether new and material evidence has been received to 
reopen a claim for service connection for a cervical spine 
disability.

4.  Entitlement to an increased rating for a right knee 
disability, status post total knee arthroplasty, currently 
evaluated as 30 percent disabling.

5.  Entitlement to an initial rating in excess of 10 percent 
for traumatic arthritis of the left knee.

6.  Entitlement to an initial rating in excess of 10 percent 
for lumbosacral strain.

7.  Entitlement to a total disability rating based on 
individual unemployability due to service connected 
disability (TDIU). 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M. Ferrandino, Counsel


INTRODUCTION

The veteran had active service from July 1969 to August 1970.

This appeal comes before the Board of Veterans' Appeals 
(Board) from rating decisions from the Department of Veterans 
Affairs (VA) Huntington, West Virginia Regional Office (RO).  
As the disability ratings assigned for the service connected 
left knee disability and lumbosacral strain are initial 
ratings, the guidance of Fenderson v. West, 12 Vet. App. 119 
(1999), is for application as explained below.

In June 2003, a video teleconference hearing was held before 
the undersigned who is a Veterans Law Judge who will render 
the final determination in this claim when made, and who was 
designated by the Chairman of the Board to conduct that 
hearing, pursuant to 38 U.S.C.A. § 7102 (West 2002).  A 
transcript of the hearing is of record.
REMAND

In this case, the evidence is inadequate to fully evaluate 
the veteran.  First, the veteran has reported that he is 
receipt of Social Security Administration disability 
benefits; therefore the VA must obtain a copy of the Social 
Security Administration (SSA) decision granting benefits to 
the appellant and the medical records upon which it was 
based.  Murincsak v. Derwinski, 2 Vet. App. 363 (1992).

Secondly, as to the issue of entitlement to service 
connection for a left hip disability as secondary to the 
service connected right knee disability, to assist in 
development of the veteran's claim, a VA examination should 
be provided to ascertain the nature of any left hip 
disability and the etiology of the claimed disorder and any 
relationship with the veteran's service or a service 
connected disability.

Third, as to evaluation to be assigned for the service 
connected lumbar disc disease, as during the course of this 
appeal, the rating criteria for intervertebral disc syndrome 
changed.  See 67 Fed. Reg. 54345-54349 (Aug. 22, 2002).  The 
change was effective September 23, 2002.  Additionally during 
the course of this appeal, the portion of the Schedule for 
Rating Disabilities - Musculoskeletal System (38 C.F.R. 
§ 4.71a) that involves disabilities of the spine was changed.  
See 68 Fed. Reg. 51454-51458 (August 27, 2003).  The change 
was effective September 26, 2003 and provides new criteria 
for rating disorders of the spine.  Additionally the sections 
for consideration have been renumbered from diagnostic codes 
5235-5243.  These criteria should be considered by the RO 
prior to any Board decision.  See Disabled American Veterans, 
et al. v. Secretary of Veterans Affairs, 327 F. 3d 1339 (Fed. 
Cir. 2003).  Therefore, in light of the changes to the rating 
criteria for rating the spine, a new examination to fully 
evaluate the service connected lumbosacral strain under the 
old and new regulations should be provided.  Consideration of 
orthopedic and neurologic findings is required.

Finally, as to the claims for increased ratings for the right 
knee and left knee, the record shows that the veteran has 
instability, limitation of motion, and arthritis of the 
knees.  Therefore, a new examination that determines the 
correct diagnoses for the knees should be provided as this is 
important in evaluating the veteran as in certain 
circumstances, separate ratings may be assigned for separate 
manifestations of a knee disability, if the veteran has 
arthritis of the knee.  See VAOPGCPREC 23-97 (July 1, 1997) 
and VAOPGCPREC 9-98 (August 14, 1998).  

As to the issues of entitlement to an initial rating in 
excess of 10 percent for traumatic arthritis of the left knee 
and entitlement to an initial rating in excess of 10 percent 
for lumbosacral strain, these issues involve an initial 
rating following the grant of service connection and staged 
ratings may be applicable for these disabilities.  Fenderson 
v. West, 12 Vet. App. 119 (1999).   

Additionally, the veteran's claim for a total disability 
rating based on individual unemployability (TDIU) should be 
deferred pending the development of the service connection 
and increased rating claims.

For the issues on appeal, during the pendency of this appeal, 
the Veterans Claim Assistance Act of 2000, Pub. L. No. 106-
475, 114 Stat. 2096 (2000) (VCAA), was signed into law.  
38 U.S.C.A. § 5100 et seq. (West 2002).  The provisions of 
the VCAA have not been provided to the veteran specifically 
as to the issues on appeal.  Therefore, to fully comply with 
the VCAA, on remand, the RO must assure that the provisions 
of this new Act are complied with, including the notification 
requirement set forth in the new law.  See Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).

Finally, in a decision promulgated on September 22, 2003, 
Paralyzed Veterans of America v. Secretary of Veterans 
Affairs, 345 F.3d 1334 (Fed. Cir. 2003), the United States 
Court of Appeals for the Federal Circuit invalidated the 30-
day response period contained in 38 C.F.R. § 3.159(b)(1) as 
inconsistent with 38 U.S.C.§ 5103(b)(1).  The Court made a 
conclusion similar to the one reached in Disabled American 
Veterans et. al. v. Secretary of Veterans Affairs, 327 F.3d 
1339, 1348 (Fed. Cir. 2003) (reviewing a related Board 
regulation, 38 C.F.R. § 19.9).  The court found that the 30-
day period provided in § 3.159(b)(1) to respond to a VCAA 
duty to notify is misleading and detrimental to claimants 
whose claims are prematurely denied short of the statutory 
one-year period provided for response.  Therefore, since this 
case is being remanded for additional development or to cure 
a procedural defect, the RO must take this opportunity to 
inform the appellant that notwithstanding any information 
previously provided, a full year is allowed to respond to a 
VCAA notice.

Accordingly, this matter is REMANDED to the RO for the 
following:  

1.  The RO should send a letter to the 
veteran and his representative informing 
them of the pertinent provisions of the 
VCAA.  Specifically, it should be 
indicated which of the parties is 
responsible for obtaining which evidence.  
The RO should provide notice that 
satisfies the holdings in Quartuccio; 
Paralyzed Veterans of America; Disabled 
American Veterans, supra, the U.S. Code 
provisions and any other applicable legal 
precedents.

2.  The RO should contact SSA and obtain 
legible copies of the decision that 
awarded disability benefits to the 
veteran and the medical records upon 
which it was based.  All records must be 
associated with the claims folder.

3.  The veteran should be scheduled for 
an appropriate VA examination regarding 
the claim for service connection for a 
left hip disability.  The claims folder 
should be made available to the examiner 
in connection with the examination.  The 
examination must encompass a detailed 
review of the veteran's service medical 
records, relevant history and current 
complaints, as well as a comprehensive 
clinical evaluation and any diagnostic 
testing deemed necessary by the examiner 
to determine the date of onset of the 
disability for which the veteran seeks 
service connection.  The examiner should 
opine whether it is at least as likely as 
not that the disability at issue had its 
onset during the veteran's service or is 
otherwise connected to the veteran's 
service OR is it at least as likely as 
not that the current disability is 
proximately due to or the result of a 
service connected disability.  As part of 
this it should be determined whether it 
is at least as likely as not that the 
current disability is being aggravated by 
a service connected disability.  If so, 
the degree of aggravation should be 
quantified to the extent feasible.  

4.  The RO should reevaluate whether new 
and material evidence has been submitted 
to reopen the claim for service 
connection for a bilateral foot disorder 
and a cervical spine disability.  All 
development in accordance with the new 
laws regarding the duty to assist should 
be provided.  

If it is determined that new and material 
evidence has been submitted to reopen the 
claims for service connection for a 
bilateral foot disorder and for a 
cervical spine disability, the evidence 
that is considered to be new and material 
should be specified and appropriate 
development should be provided, including 
obtaining medical opinion regarding 
whether any current bilateral foot 
disorder and/or cervical spine disability 
had its onset in or is otherwise related 
to the veteran's service or is 
proximately due to or the result of a 
service connected disability or is being 
aggravated by a service connected 
disability.  If so, the degree of 
aggravation should be quantified to the 
extent feasible.  

5.  The veteran should be scheduled for 
an appropriate VA examination to 
determine the current severity of the 
service connected right knee and left 
knee disabilities.  The claims file 
should be made available and reviewed by 
the examiner in connection with the 
examination.  All necessary diagnostic 
testing should be done to determine the 
full extent of all disability present.  
All disability should be evaluated in 
relation to its history with emphasis on 
the limitation of activity and functional 
loss due to pain imposed by the 
disability at issue in light of the whole 
recorded history. 

The examiner should indicate as follows:  

I.  Describe each knee and indicate 
whether there are any findings of 
subluxation, instability, locking, 
swelling, or loss of range of 
motion.  Any instability should be 
described as mild, moderate, or 
severe. 

II.  Determine the range of motion 
of each knee in degrees.  The 
examiner should indicate whether 
there is any ankylosis of a knee; 
and, if so, the position in degrees 
should be given.  It should be 
indicated whether full motion is 
considered 0-140 degrees, or whether 
some other measurement is used.  For 
VA purposes, normal flexion is to 
140 degrees and normal extension is 
to 0 degrees.  

III.  Determine whether each knee 
exhibits weakened movement, excess 
fatigability, or incoordination 
attributable to the service 
connected disability; and, if 
feasible, this determination should 
be expressed in terms of the degree 
of additional range of motion loss 
or ankylosis (which should be 
described in degrees) due to any 
weakened movement, excess 
fatigability, or incoordination.  

IV.  Functional impairment should be 
described as should the affect of 
the service connected disability on 
employability.

6.  The veteran should be scheduled for 
appropriate VA examination(s) to 
determine the current severity of his 
service connected lumbosacral strain.  
Pertinent orthopedic and neurologic 
findings should be recorded.  The claims 
file should be made available and 
reviewed by the examiner(s) in connection 
with the examination(s).  The examiner(s) 
should be furnished with a copy of the 
new and old rating criteria, including 
the interim criteria for rating 
intervertebral disc syndrome.  All 
indicated special tests and studies 
should be accomplished and included with 
the examination report(s).  The 
examination report(s) must contain 
sufficient clinical information so that 
the Board may address each and every 
criteria to be considered under the 
rating criteria (as currently constituted 
and as in effect prior to the recent 
changes).  Functional impairment should 
be described as should the affect of the 
service connected back disability on 
employability.

7.  After completion of the requested 
development, the RO should review the 
veteran's claims on the basis of all the 
evidence of record.  If the action taken 
remains adverse to the veteran in any 
way, he and his representative should be 
furnished an appropriate supplemental 
statement of the case (to include the 
consideration of the old and new rating 
criteria for diseases and injuries of the 
spine).  This should additionally include 
consideration and a discussion of 
38 C.F.R. § 3.655 if the veteran fails to 
appear for a scheduled examination.  In 
such case, the RO should include a copy 
of the notification letter in the claims 
file as to the date the examination was 
scheduled and the address to which 
notification was sent.  If the letter is 
not available, personnel at the medical 
center should certify to what address the 
letter was sent, and should certify that 
it was not returned as undeliverable.

The veteran's service connection claim 
should be readjudicated on direct basis 
and as secondary to a service connected 
disability, if indicated.  This should 
include consideration of the case of 
Allen v. Brown, 7 Vet. App. 439 (1995) 
wherein the Court held that service 
connection may be warranted when 
aggravation of a nonservice-connected 
condition is proximately due to or the 
result of a service connected condition.

As to the issues of entitlement to an 
initial rating in excess of 10 percent 
for traumatic arthritis of the left knee 
and entitlement to an initial rating in 
excess of 10 percent for lumbosacral 
strain, consideration should be given to 
the case of Fenderson v. West, 12 Vet. 
App. 119 (1999).  Therein, the Court held 
that, with regard to initial ratings 
following the grant of service 
connection, separate ratings can be 
assigned for separate periods of time 
based on the facts found-a practice 
known as "staged" ratings.  

The SSOC should additionally include a 
discussion of all evidence received since 
the last statement of the case was 
issued.  The veteran and his 
representative should then be afforded an 
opportunity to respond.

Thereafter, the case should be returned to the Board, if in 
order.  The appellant has the right to submit additional 
evidence and argument on the matter or matters the Board has 
remanded to the regional office.  Kutscherousky v. West, 12 
Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.43 and 38.02.


	                  
_________________________________________________
	MICHAEL D. LYON 
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).




